


Exhibit 10.1


ROSETTA STONE INC.
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is entered into, effective as of _______________by and between
Rosetta Stone Inc., a Delaware corporation (the “Company”), and _______________
(“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the risk of litigation and
other claims against directors and officers of corporations;
WHEREAS, the certificate of incorporation and bylaws of the Company require the
Company to indemnify and advance expenses to its directors and officers to the
fullest extent permitted under Delaware law, and the Indemnitee will serve as a
director and/or officer of the Company in part in reliance on the Company’s
certificate of incorporation and bylaws; and
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
certificate of incorporation and bylaws, (ii) specific contractual assurance
that the protection promised by the certificate of incorporation and bylaws will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of the certificate of incorporation and bylaws or any change in
the composition of the Company’s Board of Directors or acquisition transaction
relating to the Company) and (iii) an inducement to provide effective services
to the Company as a director and/or officer, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted under
Delaware law and as set forth in this Agreement, and, to the extent insurance is
maintained, to provide for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
1.Certain Definitions:
(a)“Board” shall mean the Board of Directors of the Company.
(b)“Affiliate” shall mean any corporation or other person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with, the person specified, including,
without limitation, with respect to the Company, any direct or indirect
subsidiary of the Company.
(c)A “Change in Control” means (i) the liquidation, dissolution or winding-up of
the Company, (ii) the sale, license or lease of all or substantially all of the
assets of the Company, or (iii) a share exchange, reorganization,
recapitalization, or merger or consolidation of the Company with or into any
other corporation or corporations (or other form of business entity) or of any
other corporation or corporations (or other form of business entity) with or
into the Company, but excluding any merger effected exclusively for the purpose
of changing the domicile of the Company; provided, however, that a Change in
Control shall not include any of the aforementioned transactions listed in
clauses (i), (ii) and (iii) involving the Company or a Subsidiary Corporation in
which the holders of shares of the Company voting stock outstanding immediately
prior to such transaction or any Affiliate of such holders continue to hold at
least a majority, by voting power, of the capital stock or, by a majority, based
on fair market value as determined in good faith by the Board, of the assets, in
each case in substantially the same proportion, of (x) the surviving or
resulting corporation (or other form of business entity), (y) if the surviving
or resulting corporation (or other form of business entity) is a wholly owned
subsidiary of another corporation (or other form of business entity) immediately
following such transaction, the parent corporation (or other form of business
entity) of such surviving or resulting corporation (or other form of business
entity) or (z) a successor entity holding a majority of the assets of the
Company. In addition, a Change in Control shall not include a bona fide, firm
commitment underwritten public offering of the Stock pursuant to a registration
statement declared effective under the Securities Act of 1933, as amended.
(d) “Expenses” shall mean any expense, liability or loss, including reasonable
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments or other charges
imposed thereon, any federal, state, local or foreign taxes imposed as a result
of the actual or deemed receipt of any payments under this Agreement and all
other costs and obligations, paid or incurred in connection with investigating,
defending, resolving, being a witness in, participating in (including on appeal)
or preparing for any of the foregoing in, any Proceeding relating to any
Indemnifiable Event.




--------------------------------------------------------------------------------




(e)“Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director or officer of the Company or an Affiliate
of the Company, or while a director or officer is or was serving at the request
of the Company or an Affiliate of the Company as a director, officer, employee,
trustee, agent or fiduciary of another foreign or domestic corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise or
was a director, officer, employee or agent of a foreign or domestic corporation
that was a predecessor corporation of the Company or of another enterprise at
the request of such predecessor corporation, or related to anything done or not
done by Indemnitee in any such capacity.
(f)“Independent Counsel” shall mean the person or body appointed in connection
with Section 3.
(g)“Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of the Company or an Affiliate of the Company) or any
inquiry, hearing or investigation, whether conducted by the Company or an
Affiliate of the Company or any other party or entity (including a government
agency), that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.
(h)“Reviewing Party” shall mean the person or body appointed in accordance with
Section 3. The Reviewing Party shall make decisions on behalf of the Company, as
required by this Agreement.
(i)“Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.
2.Agreement to Indemnify.
(a)General Agreement. In the event Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s certificate of incorporation, its bylaws, vote of its
stockholders or disinterested directors or applicable law.
(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding, (ii)
the Proceeding is one to enforce rights under this Agreement or (iii) the
Proceeding is instituted after a Change in Control (other than a Change in
Control approved by a majority of the directors on the Board who were directors
immediately prior to such Change in Control) and Independent Counsel has
approved its initiation. The prohibition of indemnification contained in this
subsection 2(b) shall not apply to a complaint, counterclaim or cross-complaint
filed against Indemnitee in response to a Proceeding initiated by him or her, if
indemnification therefore is otherwise permissible.
(c)Expense Advances. Subject to Section 6(b), Indemnitee shall be entitled to
select counsel to represent him or her and to select experts and consultants to
be used in his or her defense. In selecting counsel, experts and consultants,
Indemnitee shall consider whether his or her interests reasonably permit him or
her to retain such persons along with other indemnitees; provided, however, that
this Agreement shall not require such joint retentions. If so requested by
Indemnitee, the Company shall, prior to termination of a Proceeding, advance to
Indemnitee (within thirty (30) days of such request) any and all Expenses for
fees and costs of attorneys, experts, investigators, consultants, and
reimbursable witness costs, incurred in connection with a Proceeding (an
“Expense Advance”). The Indemnitee shall qualify for such Expense Advances upon
the execution and delivery to the Company of this Agreement which shall
constitute an undertaking providing that the Indemnitee undertakes to repay such
Expense Advances if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. Indemnitee’s
obligation to reimburse the Company for Expense Advances shall be unsecured and
no interest shall be charged thereon. This Section 2(c) shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section
2(b) or 2(f).
(d)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.
(e)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
(f)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which a final
judgment is rendered against Indemnitee or Indemnitee enters into a settlement,
in each case (i) for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Exchange Act or similar provisions of any federal, state or local
laws; (ii) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or (iii) for




--------------------------------------------------------------------------------




which payment is prohibited by law. Notwithstanding anything to the contrary
stated or implied in this Section 2(f), indemnification pursuant to this
Agreement relating to any Proceeding against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Exchange Act or
similar provisions of any federal, state or local laws shall not be prohibited
if Indemnitee ultimately establishes in any Proceeding that no recovery of such
profits from Indemnitee is permitted under Section 16(b) of the Exchange Act or
similar provisions of any federal, state or local laws. With respect to subpart
(ii) of this subparagraph, the Company shall make indemnification payments
during the time periods otherwise required by this Agreement if payments by the
insurance carrier(s) have not previously been made; and to the extent the
carrier(s) later make payments, Indemnitee will transfer or assign those
payments to the Company.
3.Reviewing Party. Prior to any Change in Control, the Reviewing Party shall be
any appropriate person or body consisting of a member or members of the Board or
any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification; provided that if all members of the Board are parties to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification, the Independent Counsel referred to herein shall be the
Reviewing Party; after a Change in Control, the Independent Counsel referred to
herein shall be the Reviewing Party. With respect to all matters arising before
a Change in Control for which Independent Counsel shall be the Reviewing Party
and all matters arising after a Change in Control, in each case concerning the
rights of Indemnitee under this Agreement, including rights to indemnity
payments and Expense Advances under this Agreement or any other agreement or
under applicable law or the Company’s certificate of incorporation or bylaws now
or hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld or delayed), and who has not otherwise performed services for the
Company or the Indemnitee (other than in connection with indemnification
matters) within the last five years. The Independent Counsel shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent the Indemnitee
should be permitted to be indemnified under applicable law, and on other issues
concerning the rights of Indemnitee under this Agreement, to the extent this
Agreement states that those matters are to be reviewed by the Independent
Counsel The Company agrees to pay the reasonable fees of the Independent Counsel
and to indemnify fully such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities, loss and damages arising out of or
relating to this Agreement or the engagement of Independent Counsel pursuant
hereto.
4.Indemnification Process and Appeal.
(a)Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall be entitled to Expense Advances, and shall receive payment
thereof, from the Company in accordance with this Agreement as soon as
practicable after Indemnitee has made written demand on the Company for payment,
but, in the case of Expense Advances, not later than thirty (30) business days
after demand, and, in the case of indemnification, not later than ninety (90)
business days after demand, unless the Reviewing Party has given a written
opinion to the Company that Indemnitee is not entitled to payment under
applicable law. Indemnitee shall cooperate with the Reviewing Party making a
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to the Reviewing Party upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination.
(b)Suit to Enforce Rights. Regardless of any action by the Reviewing Party, if
Indemnitee has not received full indemnification or Expense Advances within
ninety (90) or thirty (30) days, respectively, after making a demand in
accordance with Section 4(a), or if Indemnitee contends that Company has not
performed other obligations required by this Agreement, or if Company has not
provided consents on counsel selection, settlement or any other issue as
described in this Agreement, Indemnitee may enforce his or her rights under this
Agreement by commencing litigation in any court in the State of Delaware having
subject matter jurisdiction thereof seeking a determination of the issue by the
court or challenging any determination by the Reviewing Party or any aspect
thereof. The Company hereby consents to service of process and to appear in any
such proceeding. Any determination by the Reviewing Party not challenged by the
Indemnitee shall be binding on the Company and Indemnitee. The Company shall be
precluded from asserting in any such proceeding that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The remedy provided for in this Section 4 shall be in addition
to any other remedies available to Indemnitee at law or in equity. Company and
Indemnitee may, by a written agreement signed by Company and Indemnitee, agree
to a different method to resolve any disagreement concerning Indemnitee’s
rights, unless resolution by a court is required by law.
(c)Defense to Indemnification, Burden of Proof, and Presumptions. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Expenses incurred
in defending a Proceeding in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action, or any determination by the
Reviewing Party or otherwise, as to whether Indemnitee is entitled to be
indemnified, or is entitled to an Expense Advance, the burden of proving such a
defense shall be on the Company and it shall be presumed that the Indemnitee is
entitled to indemnification or to an Expense Advance, as the case may be.
Neither the failure of the Reviewing Party or the Company (including its Board,
independent legal counsel or its stockholders) to have made a determination
prior to the commencement of such action by Indemnitee




--------------------------------------------------------------------------------




that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel or its stockholders) that the Indemnitee is not
entitled to Indemnification or an Expense Advance or has not met the applicable
standard of conduct, shall be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct. Neither such
failure to have made the determination, nor an actual determination that the
Indemnitee is not entitled to indemnification or an Expense Advance shall be
admissible for any purposes in any such proceeding. For purposes of any
determination of good faith under any applicable standard of conduct, Indemnitee
shall be deemed to have acted in good faith if Indemnitee relied on the records
or books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company or the Board
or counsel selected by any committee of the Board or on information or records
given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Company or the Board or any committee of the Board. The
provisions of the preceding sentence shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. The knowledge and/or actions, or
failure to act, or any director, officer, agent or employee of the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
5.Indemnification for Expenses Incurred in Enforcing Rights. The Company shall,
within 90 days of demand therefore, indemnify Indemnitee against any and all
reasonable Expenses that are incurred by Indemnitee in connection with any
action brought by Indemnitee for
(i)indemnification or Expense Advances under this Agreement or any other
agreement or under applicable law or the Company’s certificate of incorporation
or bylaws now or hereafter in effect relating to indemnification for
Indemnifiable Events, or to enforce any other rights under this Agreement;
and/or
(ii)recovery under directors’ and officers’ liability insurance policies
maintained by the Company; but only in the event that Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or other
rights, or insurance recovery, as the case may be. In addition, the Company
shall, if so requested by Indemnitee, advance the foregoing Expenses to
Indemnitee, subject to and in accordance with Section 2(c).
If Company and Indemnitee disagree about whether Expenses described in this
Section 5 are reasonable, the issue shall first be presented to Independent
Counsel, whose opinion shall be binding on Company. If Indemnitee disagrees with
the opinion of Independent Counsel, he or she may file a lawsuit in an
appropriate court in Delaware seeking a decision; provided, however, that
Indemnitee and Company may agree in writing to an alternative method to resolve
the disagreement.
6.Notification and Defense of Proceeding.
(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in Section
6(c).
(b)Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will, if authorized by law and
applicable procedural rules, be entitled to participate in the Proceeding at its
own expense. Except as otherwise provided below, the Company may assume the
defense thereof with counsel reasonably satisfactory to Indemnitee. If requested
by Indemnitee, such counsel shall have substantial experience representing
people in Indemnitee’s position in Proceedings of the type at issue. After
notice from the Company to Indemnitee of its election to assume the defense of
any Proceeding, the Company shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee for
the defense of such Proceeding except as provided below. Indemnitee shall have
the right to employ legal counsel in such Proceeding, but all Expenses related
thereto incurred after notice from the Company of its assumption of the defense
shall be at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent Counsel
or (iv) the Company shall not in fact have employed counsel to assume the
defense of such Proceeding, in each of which cases all Expenses of the
Proceeding shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company, or
as to which Indemnitee shall have made the determination provided for in (ii)
above or under the circumstances provided for in (iii) and (iv) above.
If the Company assumes the defense, as described above, Indemnitee’s right to
indemnification for settlement or liability (as opposed to defense costs) shall
be determined by the rules set forth for indemnification in this Agreement. By
assuming the defense, the Company does not assume responsibility for
indemnification for liability or settlement if such indemnification is not
otherwise available.
If Indemnitee and the Company disagree about whether Indemnitee should have his
or her own lawyer, expert or consultant, such dispute shall first be presented
to the Independent Counsel. The determination of the Independent Counsel shall
be binding




--------------------------------------------------------------------------------




on the Company; but if Indemnitee disagrees with the determination he or she may
commence an action in an appropriate Delaware court to seek a judicial
determination of the issue..
(c)Settlement of Claims. The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, such consent not to
be unreasonably withheld; provided, however, that if a Change in Control has
occurred, the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. The Company shall not be liable to indemnify the Indemnitee under this
Agreement with regard to any judicial award if the Company was not given a
reasonable and timely opportunity as a result of Indemnitee's failure to provide
notice, at its expense, to participate in the defense of such action, and the
lack of such notice materially prejudiced the Company’s ability to participate
in defense of such action. The Company’s liability hereunder shall not be
excused if participation in the Proceeding by the Company was barred by this
Agreement.
7.Establishment of Trust. In the event of a Change in Control, the Company
shall, upon written request by Indemnitee, create a Trust for the benefit of the
Indemnitee and from time to time upon written request of Indemnitee shall fund
the Trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
any Proceeding relating to an Indemnifiable Event. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Independent Counsel; provided, however, that if Indemnitee
disagrees with the determination of the Independent Counsel, Indemnitee may file
a lawsuit in an appropriate Delaware court seeking a determination of the issue,
as set forth in Sections 4(b) and 5 hereof . The terms of the Trust shall
provide that (i) the Trust shall not be revoked or the principal thereof invaded
without the written consent of the Indemnitee, (ii) the Trustee shall advance,
within thirty (30) days of a request by the Indemnitee, any and all Expenses to
the Indemnitee (and the Indemnitee hereby agrees to reimburse the Trust under
the same circumstances for which the Indemnitee would be required to reimburse
the Company under Section 2(c) of this Agreement), (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above, (iv) the Trustee shall promptly pay to the Indemnitee all
amounts for which the Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise no later than thirty (30) days after notice
pursuant to Section 4(a) and (v) all unexpended funds in the Trust shall revert
to the Company upon a final determination by the Independent Counsel or a court
of competent jurisdiction, as the case may be, that the Indemnitee has been
fully indemnified under the terms of this Agreement. The Trustee shall be chosen
by the Indemnitee. Nothing in this Section 7 shall relieve the Company of any of
its obligations under this Agreement. All income earned on the assets held in
the Trust shall be reported as income by the Company for federal, state, local
and foreign tax purposes. The Company shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including attorneys’ fees), claims, liabilities, loss and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.
8.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Company’s certificate of
incorporation, bylaws, applicable law or otherwise; provided, however, that this
Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company’s certificate of incorporation,
bylaws, applicable law or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change. The rights of Indemnitee under the Company’s by-laws, certificate of
incorporation or charter as they exist as of the date hereof shall not be
reduced or limited by any change therein occurring after the date hereof, unless
Indemnitee agrees in writing to such reduction or limitation.
9.Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing general and/or directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer. The Company shall use its best efforts to maintain
such insurance on substantially the same terms and conditions, including limits
of liability, as such exist on the effective date of this Agreement.
10.Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any Affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two (2) years from the date of
accrual of such cause of action or such longer period as may be required by
state law under the circumstances. Any claim or cause of action of the Company
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.
11.Amendment of this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.




--------------------------------------------------------------------------------




12.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights. However, if Company pursues an action as subrogee and that action
leads to further claims against Indemnitee, this Agreement shall apply to such
further claims.
13.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received an unconditional and
non-recoverable payment (under any insurance policy, Bylaw or otherwise) of the
amounts otherwise indemnifiable hereunder.
14.Duration of Agreement. This Agreement shall continue until and terminate upon
the later of (a) ten (10) years after the date that Indemnitee shall have ceased
to serve as a director or officer of the Company or (b) one (1) year after the
final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 4(b) of this Agreement relating thereto.
15.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity pertaining to an Indemnifiable Event even though Indemnitee may have
ceased to serve in such capacity at the time of any Proceeding.
16.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, (a) the remaining provisions shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.
17.Contribution. To the fullest extent permissible under applicable law, whether
or not the indemnification provided for in this Agreement is available to
Indemnitee for any reason whatsoever, the Company shall pay all or a portion of
the amount that would otherwise be incurred by Indemnitee for Expenses in
connection with any claim relating to an Indemnifiable Event, as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
18.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State without giving effect to its principles
of conflicts of laws. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Delaware Court of Chancery,
(ii) consent to submit to the jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii)waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.
19.Notices. All notices, demands and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt or mailed, postage prepaid, certified or
registered mail, return receipt requested and addressed to the Company at:
Rosetta Stone Inc.
1919 North Lynn Street
7th Floor
Arlington, VA 22209
Attention: General Counsel & Secretary
and to Indemnitee at:




--------------------------------------------------------------------------------




               
the address set forth below Indemnitee’s signature hereto. Notice of change of
address shall be effective only when given in accordance with this Section. All
notices complying with this Section shall be deemed to have been received on the
date of hand delivery or on the third business day after mailing.
20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
* * * * *
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
ROSETTA STONE INC.
a Delaware corporation


By: ___________________________________
Print Name:
Title: President and CEO
INDEMNITEE,
an individual


By: ____________________________________
      


Address for notices:


Rosetta Stone Inc.
1919 North Lynn Street, 7th Floor
Arlington, VA 22209










